EXAMINER’S AMENDMENT
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Regarding Fig. 8B: 
77B1 
77B2 
77B3 
77B4

Regarding Fig. 8C: 
77C1 
77C3 
77C2
77C4 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Regarding ¶ [0077-78] of Applicant’s specification:
778
7781
7782
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 09/11/2020.

Double Patenting
The previous double patenting rejection is withdrawn in view of applicant’s claim amendments filed 09/11/2020.

Claim Rejections - 35 USC § 102/103
The previous prior-art rejections are withdrawn in view of applicant’s claim amendments filed 09/11/2020.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 
Regarding amended Claim 2:
In lines 8-9:  Regarding the phrase “of a column buffer connect to a circuit node”, delete “connect”.  Insert ---connected---.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 2-8 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 1, including a method for analyzing a sample on a sensor array, the method comprising inter alia: 
coupling a reference signal from a reference circuit directly to a column buffer input of a column buffer connect to a circuit node via a reference circuit switch
coupling the sensor signal to the column buffer via a row select switch between the chemFET sensor and the circuit node; the row select switch coupling a terminal of the chemFET sensor to the column buffer during a second time interval;
in combination with the other structural limitations as claimed.
Specifically, closest prior art of record Brederlow, either individually or in combination, fails to teach or suggest the newly recited claim feature(s) of coupling reference signal (e.g. Brederlow SL) directly to a “column buffer input” together with the other amended claim limitations detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892